Citation Nr: 1205264	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-20 426	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia, anxiety disorder, depression and adjustment disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

REMAND

The Veteran served on active duty from June 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the jurisdiction of the Louisville, Kentucky RO.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the Louisville RO on December 9, 2009.  A copy of the hearing transcript has been associated with the file.

In June 2010, the Board remanded this issue for further evidentiary development.  Pursuant to the 2010 remand, the Veteran was scheduled for a VA mental disorders examination in June 2011.  The Louisville VA Medical Center (VAMC) reported that the Veteran failed to report for the examination.  However, there is no indication in the claims folder that the Veteran was notified of the time and place of the examination.  In this regard, the Board notes that the Veteran's street address appears to have remained the same for some time, at least since he was notified of the December 2009 hearing; however, different United States Postal Service zip codes were used at different times.  Indeed, it appears that a zip code different from the one used to notify the Veteran of the hearing may have been used to notify him of the examination.  Because it is clear that he received notice of the hearing (for which he appeared) and unclear whether the notice of the examination was sent to the exact same address, further development is required.  

During a November 2008 VA mental disorders examination, the Veteran stated that he received mental health treatment from two private physicians, Dr. K.W. and Dr. C.R.  Dr. W. had submitted a statement in March 2006 indicating that she had treated the Veteran for his acquired psychiatric disorder for a number of years, but that one volume of his treatment records was unavailable.  However, there was no attempt to gather any of Dr. W.'s records that remain on file, nor were Dr. R.'s records requested by the agency of original jurisdiction (AOJ).  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Take steps necessary to determine the Veteran's correct mailing address, including zip code.  (If necessary, mail inquiries to the Veteran at both previously used addresses.)  Also, obtain copies of any available notifications from the VA medical center concerning the examination scheduled for June 6, 2011.  

2.  After obtaining any necessary authorization from the Veteran, contact Drs. K.W. and C.R. and request that all available records of the Veteran's treatment for an acquired psychiatric disorder be provided for inclusion with the claims folder.  If such records do not exist, the Veteran should be so notified and given the opportunity to provide the records.

3.  The AOJ should thereafter arrange for the Veteran to undergo a VA examination by a psychiatrist to determine the current diagnosis and etiology of any acquired psychiatric disorder.  The examiner must provide a medical opinion, based on review of the entire record, including the Veteran's self-reported history, as to whether any acquired psychiatric disorder is at least as likely as not related to the Veteran's period of military service, or, alternatively, whether it was has caused or made worse by any service-connected disability, including a service-connected disorder of the back.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should explain his/her opinion and why it is consistent with or differs from others of record, including those that suggest a relationship between service-connected back disability and psychiatric disability.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  38 C.F.R. 3.655.  (If the Veteran does not appear for the examination, obtain copies of any notification letters the medical center sent the Veteran to instruct him on where and when to appear for examination.)

4.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must be given opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

